                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

                                                 )
                                                 )     Case No. 5:19-cv-04064-CJW-MAR
 Devin G. Nunes,                                 )
                                                 )     Declaration of Ravi V. Sitwala in
             Plaintiff,                          )     Support of Defendants’ Motion to
 v.                                              )     Dismiss, to Strike the Complaint
                                                 )     Pursuant to Cal. Civ. Proc. Code
 Ryan Lizza and Hearst Magazines, Inc.,          )     § 425.16, and to Strike Pursuant to
                                                 )     Fed. R. Civ. P. 12(f)
             Defendants.                         )
                                                 )
                                                 )

I, RAVI V. SITWALA, declare as follows:

       1.      I represent defendants Ryan Lizza and Hearst Magazines, Inc. (“Defendants”) as

an attorney of record in this case. I make this declaration of personal knowledge and if called as

a witness I could and would testify competently to the facts stated herein.

       2.      Annexed hereto as Exhibit A is a true and correct copy of an article by Ryan

Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret,” which was

published on September 30, 2018 at https://www.esquire.com/news-politics/a23471864/devin-

nunes-family-farm-iowa-california/ (the “Article”). This article is quoted and referenced

throughout the Complaint of California Congressman Devin G. Nunes, the Plaintiff.

       3.      Esquire.com is a publication of Hearst Magazine Media, Inc., an affiliate of

Hearst Magazines, Inc. “Hearst Magazines, Inc.,” the named defendant, does not publish

Esquire or Esquire.com, and has no relevance or relationship to the facts alleged in the

Complaint.

       4.      Annexed hereto as Exhibit B is a true and correct copy of the Article as published

in the November 2018 print edition of Esquire magazine, a publication of Hearst Magazine


                                     1
      Case 5:19-cv-04064-CJW-MAR Document 15-1 Filed 01/21/20 Page 1 of 3
Media, Inc., together with the cover of that edition of Esquire. This article is quoted and

referenced throughout the Complaint of California Congressman Devin G. Nunes, the Plaintiff.

       5.      Annexed hereto as Exhibit C is a true and correct copy of a memorandum from

the House Permanent Select Committee on Intelligence (“House Intelligence Committee”)

Majority Staff to House Intelligence Committee Majority Members, entitled “Foreign

Intelligence Surveillance Act Abuses at the Department of Justice and the Federal Bureau of

Investigation,” dated January 18, 2018 and declassified by order of the President on February 2,

2018. Acting at my direction, an attorney in my office retrieved a copy of this official

publication from the House Intelligence Committee website at https://docs.house.gov/meetings

/IG/IG00/20180129/106822/HMTG-115-IG00-20180129-SD001.pdf.


       I declare under penalty of perjury that the foregoing is true and correct. Executed in

New York, New York, on January 21, 2020.
                                                /s/ Ravi V. Sitwala
                                                Ravi V. Sitwala




                                    2
     Case 5:19-cv-04064-CJW-MAR Document 15-1 Filed 01/21/20 Page 2 of 3
                                    Certificate of Service

       The undersigned certifies that a true copy of Declaration of Ravi V. Sitwala in Support
of Defendant’s Pre-Answer Motion to Dismiss, to Strike the Complaint Pursuant to Cal.
Civ. Proc. Code § 425.16, and to Strike Pursuant to Fed. R. Civ. P. 12(f) (Oral Argument
Requested) was served upon the following parties through the court’s CM/ECF electronic filing
system on January 21, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:
       Joseph M. Feller
         jfeller@kkfellerlaw.com
       Steven S. Biss
         stevenbiss@earthlink.net
       Attorneys for Plaintiff




                                    3
     Case 5:19-cv-04064-CJW-MAR Document 15-1 Filed 01/21/20 Page 3 of 3
